Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 1 of 31 Page ID #:5




                                                   EXHIBIT A
           Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 2 of 31 Page ID #:6



                                AMENDED S UMM© N.7                                                                               POR couar usE ortcv
                                                                                                                              tSOLOPARAUSOOELACORTE}
                                          (ClTi4ClON JtODlC1AL)
 NOTICE-TO DEFENDANT:
 (AVISO AL DEMANDADO):                                                                                            ELECTRt)A11C~LL~' FiLEU
                                                                                                                   Superior Court of tralifornia,
  Nationstar Mortgage LLC dba Mr. Cooper Group, a Corporation; and                                                      CountV of Crange
  Does ]-]0 inclusive,
                                                                                                                    05106/2019 at 01:51:00 PM
 YOU ARE BEING SUED BY PLAINTIFF:                                                                                    i lerk of the 5uperior Court
 (LO ESTA DEMANDANDO EL DEMANDANTE):                                                                               B-yr § at•ah Lo o s e, D e p u ty L I e rl~
 Elizabeth Ann Lippitt, individually, and on behalf of a class of similarl>>
 situated persons.

      NOTICEI You have been sued. The court rnay decide against you withaut your being heard unless you respond within 30 days. Read the informafion
      below.
         You have 30 CALENDAR DAYS aftor this summons and legai papers are served on you to file a writlen response at this court and have a copy
      served on the plaint"rff, A letter or phone caii will not protect you. Your written response rnust be in proper legal form if you want the coun to hear your
      case. There may be a court form that you can use for your response. You can find these court forms and more intormalion at the Califomia Couris
      Online Self-Help Center (wwsv.couMinfo.ca.gov/selthelp), your county law library, or the courthouse nearest you, If you cannot pay the fiiing fee, ask
      the court clerk for a fee waiver form. If you do not fle your response on time, you may lose the case by defauit, and your wagas, money, and property
      may be taken without further waming from the court.
          There are other legal requirements. You may want to call an attomey right away. If you do not know an attorney, you may want to call an attorney
      referral service. If you cannot aHord an attorney, you may be eligibte for free Iegal services from a nonprofit legal services program. You can iocate
      these nonpro8t groups at the Cai'+fomia Legai Services Web site (ynnv,lawhelpcatifomia.org), the CaAfomia Courts Oniine Seif-Help Center
     (www.eourtinto,ca.gov/selthelp), or by contacGng your local court or county bar association. NOTE: The court has a statutory lien forwaived fees and
      costs on any settlemenl or arbitration award of $10,000 or more In a civil case. The court's fien must be paid before the court will dismiss the case.
     iAVlSO! Lo han demandado. Si ne responde dentro de 30 dfas, la corte puede dec/dir en su contra sin escuchar su varsi6n. Lea la informaci6n a
     continuaci6n.
         Tiene 30 D/AS DE CALENDARIO despues de que le ontreguen esta cilaclan y papeles legales para presentar una respuesta por escrito en asta
     corte y hacer que se entregue una copia a1 demandante. Una carta o una llamada telefonica no to protegen. Su respuesta por escrito tiene qua estar
     en formato legai correcto si desea que procesen su caso en ta corte. Es posible que heya un formulario que usted pueda usar para su raspuesla.
     Puede encontrar estos forrnularios de la corte y mi}s informacion en el Centro de Ayuda de las Cortes de California (www.sueorte.ca.gov), en la
     biblioteca de leyes de su eondado o en 1a corte que le quede mas cerca. Si no puede pagar la enota de presentaci6n, pida al secretario de ta corte
     que le de un formulario de oxenci6n de pa,qo de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
     podrb quitar su sueldo, dinero y trienes stn mi#s adverfencia.
        F•tay otros requisitos lega/es. Es recomendab/e que llame a un abogado inmediatamente. Si no conoce a un atregado, puede Itamar a un servicia de
     remisi6n a.abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legates gratuitos de un
     programa de senricios legales sin ftnes de lucro, Puede encontrar estas grupos sin firres de lucro en el sitie web de Calitamia Legal Servtces,
     (wt+nv,lawheipoatifornia.org), en e/ Centro de Ayuda de las Cortes de Galifornia, (vrowr.sucorte.ca.gov) o poniendose en contacto con la corte c et
     colegio de abogados /ocates, AVISO: Por ley, la corte tiene derocho a reclamar las cuotas y los coslos exentos por imponer un gravamen sobre
     cualquier recuper-acibn de $10,000 6 mas de valorrecibida mediante un acuerdo o una concesi6n de arbitraje on un oaso de deracho civil. Tiene que
     pagare! gravamen de la corte antes de que la corto pueda desecharel caso.
 The name and address of the court is: Civ► l Cotliplex Cet]ter                                               CASE NulaaFR:
 EI nombreYdireceFdn de la corie es)' 751 W. Santa Ana Blvd.                                                  tR~'++r cro daf casc);
 (                                                                                                             30-2019-0I065439-C[3-I3T-CYC.
                                                   Santa Ana, CA 92701
                                                                                                                    ludga PeterWilso:7
The name, address, and telephone number of plaintifrs attorney, or piaintiff without an attomey, is:
 (EI nombre, ta direccibn y el numero de telefono del abogado del demandante, o del demandante que no fiene abogado, es):
Gretchen 1v1. Nelson; Nelson & Fraenkel. LLP-601 So. Figueroa St., Suite 2050, Los Angeles; CA 90017 (213)622-6469
                                                                                            DrariD H. YAt~s~sA r,l, Clerk ot the Co u rt
 DATE: 05106,t2019                                                  Cierk, by                                                            ~.pilty
 (Fecha)                                                                           (Secretarlo)                                 ~~                           (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-010)).                                         $arah Loose
                                  NOTICE TO THE PEF2SON SERVED: You are served
 ISEALI
                                 1. Q as an individual defendant.
                                 2. Q as the person sueV uV der the fictitious name of (specify):

                                                                                                        Mb"
                                           3,        on behalf of (speoify):

               ~,rzt~ tt'!n f                   under. ~ CCP 416.10 (corporation)                         4T6. 0     or)l"~.-                                         f ~
                                                                                                                                                                        g~ ((..'
                                                                                                                                                                               ;~r 'q~   •   i   ~}+y~
                                   :.'~
                                                     [ j CCP 416,20 (defunct corporation)       Q CCP 416.70 (conservatee)
                                                          CCP 416.40 (association or partn rship) [Q CCP 416.90 (authorized person)
           „     ~                                    Q other (specify): ~, ~ii                                               ~1 ~ ~                           UL
                                                                                                 "-~
                                           4.         y personal delivery on (date):                                                   ~
                                                                                                                                                     ~pan e, oT
 form Adopted !cr AlandaSary us»                                           SU MM OPl S                                                 Code of CENI Praedarc §y 41220, 4e5
    Judidal Camcif a CaGromza                                                                                                                         vnrK•.murtlato.ca.gov
     suM•100 iRev. July 1, 20091
         Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 3 of 31 Page ID #:7

                                                                                                                                                     CM•010
ATTORNEY OR PARTYLY3THOUT ATTORNEY ama, Stato Barnumber, arttJaddress :                                                FOR COURT USE QNLY
  Gretchen M. Ne)son (SBtv' 1 I2~66); Gabriet S. Barenfelc(SBiV 224146)
  Nelson & Fraenkel, LI.P
  601 Sn, Fit;ueroa Street, Suite 2050                                                                   ELECTFBOP+IICALLI` FALEQ
  Los Anxeles, CA 90017                                                                                   S u p e ri o r C o u tt of C al ifo rn i a
         tELEPI{oNENo.: (213) 622-6469                     FaxNa.: (213) 622-6019                                   C4ttntyr of ttratSge                  -
 ATTORNEY FOR (Name)r Attorney for Plaintiff
                                                                                                           ~'~~ ~~ 1~ ~~~4 at 1~:4 $: ~~ PM
SUPERIOR COURT OF CALIFORNIA, COUNTY OF (~ranS,rC
     STREET ADDRESS: WRXK~vw                                                                                G I e t-k t3f th e S tt p e ri o r t. o u rt
     t.tAILINGAODREBS:               751 W. JantaAna Ulvd                                              + Georgirfa Ramirr£, Geputt~
                                                                                                       Py                                               Clerk
    CITY AND ZIP CODE: S'dnt'CL Ana, 92701
          BRANCIi NAMEE   Centt-al Justicc Center
  CASE NAME:
  Lippitt, et al. v. Natianstar Vlort a e LLC, et al.
                                                                                                       CASE NUAI6ER:
    CIVIL CASE COVER SHEET                     Compiex Case Designation
                                                                                                       30-2(I19-[11065439-C1a-BT-i::C
EE Unlimited                    [~ Limited
         (Amouni                    (Amount               ~ Counter                 Joinder
         demanded                   demanded is           Filed with first appearance by defendant     'uocE        Judg>z Peter Wilson
         exceeds $25,000)   525,000 or less)         (Cal, Rules of Court; rule 3.402)    DfiPT:                       _
                               ttems 9-6 below must bs compteted (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
    Auto Tort                                           Contract                                Provisionally Comptex Civit Litigation
                                                        ~ Breaeh of conlractlwarranty (06)      (Cal. Rules of Court, rules 3.400-3.403)
   F-1 Auto (22)
   = Uninsured motorist (46)                            0 Rule 3.740 collections (09)           ~ Antitrust/Trade regulation (03)
   Other PI/PDNVD (Personal Injury/Property             ~ Other collections (09)                ~ Construction defect (10)
   DamagetlNrongful Death) Tort                         ~ Insurance coverage (18)               ~ Mass tort (40)
   ~ Asbestos (04)                                      ~ Other contracl (37)                   ~ Securities litigation (28)
   D Product liability (24)                             Real Property                           ~ EnvironmentalfToxic tort (30)
   0 Medical ma?practice (45)                 ~ Erninent domaiNlnverse                          ~ Insurance coverage claims arisng from the
   ~ Other Pt/PDIWD (23)                           condemnation (14)                                  above listed provisionally complex case
                                              ~ Wrongfut eviction (33)                                types (41)
   Non-Pl(PD/UUD (Other) Tort
   0 Business tortlunfair business practice (07) ~ Other real property (26)                     E nforcement of Judgment
                                                                                                t—
   ~ Civil rights (08)                        Unlawful Detainer                                 l._..J Enforcemenl o€ judgment (20)
   ~ Defamation (13)                          ~ Commercial (31)                                 tVliscellaneous Civil Complaint
   ~ Fraud (16)                               ~ Residential (32;                                Q RICO (27)                                                       I
   ~ Intellectual property (19)               ~ DNgs (38)                                       ~ Other complaint (not specified above) (42)
   0 Professional negligence (25)                       Judicial Review                         Miscellaneous Civil Petition
   0 Other non-PIIPD/WD tort (35)                       ~ Asset forfeiture (05)                 Q Partnership and corporate governance (21)
    Employment                                          0 Petition re: arbitration award (11)         Other petition (r,ot specified above) (43)
   Q lNrongful termination (36)                         ~ 1Vrit of mandate (02)
   ~ Olher employrnent (15)                                    Other judicial review 39
2. This case Ei] is       U is not complex under rule 3.400 of the Caiifomia Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
    a. = Large number of separately represented parties                   d. Q Large number of witnesses
    b.          Extensive lizotion practice raising difficult or novel    e.       Coordination with reiated actions pending in ipne or more courts                   ~
                issues that wili be time-consuming to resolve                      In other counties, states, or countries, or in a federal court
    c.          Substantiat amount of documentary evidence                f.       SubstanEial postjudgrnent judicial supervision
                                              -~ monetary b.✓~ nonmonetary; declaratory or injunctive relief c. C punitive
3. Remedies sought (check alt that apply): a.Fv
4. Number of causes of action (specify): 5
5. This case✓~ is 0 is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. 9ou maypwfo(rrrE~
Date: Apf•il 19, 2019
Stuart R. Fraenkel

  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Ruies of Court, rule 3.220.) Failure to file may result
    in sanctions.
  • File this cover sheet in addition to any cover sheet required by ►ocal court rule.
  • If this case is comptex under rule 3.400 et seg. of the California Rules of Court, you must serve a capy of this cover sheet on all
    other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes onl~r.aae1 oi2
                                                                                                           Ca{.RulncafCoutLrules2.3Q'J.2Y0.3A00-3A03,3.74Q
FofmAdnpledfarMandTloryUse                              CIV1L CASE COVER SHEET                                   Cal. Slandards o[ Judical AdministraUan, sltl_1.70
  Judicial Counut uf Ca9tumia                                                                                                                m+vi.courtinto.ca.gov
  CM-010 {Ray. July 1, 20071
       Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 4 of 31 Page ID #:8


                                                                                                                                 CM-010
                                 INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To PlainBfTs and thhers Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, afong with your first paper, the Civil Case Cover Sheet rrontained on page 1. This informaGon vrill be used to compile
statistics about the types end numbem of cases-filed. _Y_ou must complete-items 1-through-6-on-the sheet, -In-item-1, you-must-check-
onq box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more speciric one. If the case has multiple causes of action, clteck the box that best indicates the primary cause of action.
To asslst you In compleHng the sheet, examples of the cases that belong under each case type in Item 1 are provided befow. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rufes 2.30 and 3.220 of the Califomia Rules of Court.
To ParUes In Rule 3.740 Collections Cases. A'collections case' under rule 3.740 Is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of Interest and attomey's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punifive damages, (3) recovery of real property, (4) recovery of personal prroperty, or (5) e prejudgment writ of
attachment. The identiricafion of a case as a rule 3.740 collections case on this form means that It vrill be exempt from the general
time-for-service requirements and case management rutes, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for sentice and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases oniy, parties must aiso use the Civi! Case Cover Sheet to designate whether the
case is compiex. If a plaintiff befieves the case is complex under rule 3.400 of the Califomia Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all par6es to the action. A defendant may fife and serve no later than the time of its first appearance a joinder in the
plaintifPs designafion, a counter-designafion that the case is not complex, or, if the plaintrff has made no designation, a designation lhat
the case is oomplex.                                      CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                          Provtsionaliy Complex Civi1 Litigatlon (Cal.
     Auto (22)-Personal InjurylProperty             Breach of Contract/Wartanty (06)               Rules of Court Rules 3.400-3.403)
         DamagelWrongful Death                           Breach of RentaULease                          Aniftrust/Trede Regulation (03)
     Urtlnsured Motorist (46) (!f the                         Contract (not untawlut detainer           Construction Defect (10)
          case involves an aninsured                              or wrongluf eviction)                 Claims Invobing Mass Tort (40)
         motodst ctalm subJect to                        ContrractNVarranty Breach-Seller               SawriOes UUgaOon (28)
         arbilraBon, checlr this ltem                         PlalntHf (not fraud ornsgligence)         Environmental/Toxic Tort (30)
         lnsteed ofAuto)                                 Negligenl Breach of Contract/                  Insurance Coverage Cleims
Other PUPDtWD (Personal Injuryt                               Warranty                                     (arising fmm provisionally complex
Property DamagalWrongful Death)                          Other Breach of ContracUlNarranty                 case type listed above) (41)
Tort                                                 Colledions (e.g., money owed, open             Enforcement of Judgment
     Asbeslos (04)                                       book accounts) (09)                           Enforcement of Judgment (20)
         Asbestos Property Damage                        Collection Case-Seller PlainCdf                   Abstract of Judgment (Out of
                                                         Other Promissory Note/Collections                      County)
         Asbestos Personal Injury/                                                                         Confesston of Judgment (non-
             Wrongful Death                                   Case
    Product Liability (not asbestos or                   ra Coverage (not provisionally
                                                    Insunce                                                     domesfic relations)
       toxirJenvironmenfat) (24)                         complex) (18)                                      Sister State Judgment
    Medical MalpracGca (45)                              Auto Subrogation                                   Administfative Agency Award
       Medical Malpractice-                              Other Coverage                                        (not unpaid taxes)
             Physicians & Surgeons                   Other Contract (37)                                    PetilionlCertification of Enlry of
       Other Professionai Health Care                    Contractual Fraud                                     Judgment on Unpaid Taxes
             Malpractice                                 Other Contract Dlspute                             Oth C f~ rcement of Judgment
    Other Pt/PD/WD (23)                          Real Property
       Premises Liability (e.g., slip               Eminent Domainllnvee     n;                     Mtscellaneous Civil Complaint
                                                         Condemna0on (14)                              RICO (27)
              and fall)                                                                                Other Complaint (not specirted
        Intendonal Bodily Injury/PDIWD              Wrongful EvicOon (33)
                                                                                                            above) (42)
             (e.g., assauR, vandalism)               Other Real Property (e.g., quiet ti0e) (26)           Dedaratory Rellef Only
         Intentional InfiicUon of                        Writ of Posseselon of Real Property                Injundive Relief Only (non-
             Emollonal Distress                          Mortgage Foredosure                                     harassmentJ
       Negligent Infliction of                           Qulet TiOe                                         Mechanics Lien
             Emotlonal Dislress                          Olher Real Proparly (not emtnent                   Other Commercial Complaint
        Other PI/PD/WD                                   domain, landlord/fenant, or                             Case (nondort/non-complax)
Non4'UPDWYD (Other) Tort                                 foreclosure)                                       Other Civil Complaint
   Business TortlUnfair Business                 Ualawful Detalner                                              (non-tort/non-complex)
      Pradice (07)                                   Commercial (31)                                Miscellaneous Civil Petitton
   Clvil Rlghts (e.g., disairnination,              Residendal (32)                                    Partnership and Corporate
       false arrest) (not civJf                     Drugs (38) ('d the case Tnvolves lllegal                Govemence (21)
       harassment) (08)                                  dnugs, check this item; otherwise,            Other Petition (not speoiTed
   Defamation (e.g., slander, libel)                     report as Commercfal or ResidentiafJ               above) (43)
        (13)                                     Judicial Review                                            Civil Harassment
    Fraud (16)                                      Asset Forfeiture (05)                                   Workplace Yolence
   Intellectual Properly (19)                       Pefition Re: Arbitratton Award (11)                     Elder/Dependent AduH
   Professional Negligence (25)                      Writ of Mandate (02)                                       Abuse
       Legal MalpracOce                                  Writ-Administrative Mandemus                       Eleotlon Contest
       Other Professicnal MalpracUoe                     WdHulandamus on Limited Court                      PetiUon for Name Change
           (not medtcat or legan                             Case Matter                                    Petkion for Rellef From Late
    Other Non-PIIPDIWD Tort (35)                         Writ-Olhe► UmRed Court Case                            Claim
Employment                                                   Revieyy                                        Other Civil Peti6on
   Wrongful Termination (36)                         Other Judlaal Review (39)
   Other Employment (15)                                 Review of Health Officer Order
                                                         Notice of Appeal-Labor
                                                             Commissioner Aapeels
                                                                                                                                         Paa® 2 of 2
cnwtolRe,.,tmyt,zoon                                 CIVIL CASE COVER SHEET '
       Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 5 of 31 Page ID #:9

                                                                                               I
                                                                          ELE(.TRONICALLY FILED
                                                                           Superior Court of California,
                                                                               County of Orange
                                                                           0411912019 at12:46:56 PM
   Gretchen Nelson, SBN: 112566                                 -           Clerk ofthe Superior Court- -
   Gabriel S. Barenfeld, SBN: 224146                                    By Georgina Ramirez,Deputy Clerk
   NELSON & FRAENKEL LLP
   601 So. Figueroa Street, Suite 2050
 3 Los Angeles, CA 90017
   Phone: (213) 622-6469/Fax: (213) 622-6019
 4 Email: gnelson@nflawfirin.com
   Email: gbarenfeld@nflawfirm.com
 5
   Alan M. Mansfield, SBN: 125998
 6 CONSUMER LAW GROUP OF CALIFORNIA
   206 Park Blvd. Ste. 603
 7 San Diego, CA, 92101
   Phone: (619) 308-5034 / Fax: (888) 341-5048
 8 Email: alan@clgca.com

 9 Attorneys for PlaintiffElizabeth Ann Lippitt
   and the Propased Class
10
11
                     IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
12
                             IN AND FOR THE COUNTY OF ORANGE
13                                                                                Judge Peter Wilson
   ELIZABETH ANN LIPPITT, individually,             Case No.   30-2019-01065439-CU-BT-C7€C
14 and on behalf of a class of similarly situated
                                                    CLASS ACTION
15 persons,
                                                    COMPLAINT FOR:
16 Plaintiff,
                                                    (1) VIOLATION OF CAL. CIV. CODE,
17 V.                                                   §§1750, ET SEQ.

18                                                  (2) VIOLATION OF CAL. BUS. 8a PROF.
   NATIONSTAR MORTGAGE LLC dba MR.                      CODE, §§17200, ET SEQ.
i9 COOPER GROUP, a Corporation; and DOES            (3) BREACH OF CONTRACT
   1-10 inclusive,
20                                                  (4) COMMON COUNTS
     f Defendants.
21                                                  (5) DECLARATORY RELIEF

22                                                  (Jury Trial Requested on All Causes of Action
                                                    so Triable)
23

24
                                                                                          CX-102
25

26

27

28

     , CLASS ACTTON COMPLAINT
     Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 6 of 31 Page ID #:10




 ~             Plaintiff Elizabeth Ann Lippitt, on behalf of herself and all others similarly situated upon
 2 personal knowledge as to her own acts and status as specifically identified herein, and otherwise
 3 upon infonnation and belief based upon investigation as to the remaining allegations, hereby
 4 alleges as follows against NATIONSTAR MORTGAGE LLC dba MR. COOPER GROUP and
 5 DOES 1-10, collectively referred to throughout this Complaint as "Mr. Cooper" or "Defendants"
 6                                       NATURE OF THE ACTION

 7        1.          Mr. Cooper is a loan servicer and mortgage lender. This action addresses Mr.
 8 Cooper's practice of failing and refusing to pay interest to California borrowers who have paid,
 9 deposited, or sought to deposit monies with Mr. Cooper for various purposes relating to their
10 property. This includes the deposit of insurance proceeds for those who lost their homes in natural
11 disasters. Mr. Cooper flouts the clear legislative mandate under Cal. Civ. Code § 2954.8, which
12 requires that it pay or credit at least 2 percent interest per annum to the accounts of borrowers on

13 at least an annual basis. As a result, Mr. Cooper has violated California's Business and Professions
14 Code §§ 17200, et seq. (the "UCL"), California's Consumers Legal Remedies Act, California Civil
15 Code §§ 1750, et seq. (the "CLRA"), and Cal. Civ. Code § 2954.8, among other laws.
16        2.          Plaintiff, on behalf of herself and the proposed Class, seeks restitution and/or

17 damages on behalf of the Class and for the benefit of the general public. Plaintiff further seeks an
18 injunction to prohibit Mr. Cooper from continuing to refuse to pay interest on escrowed deposits
19 and claiming that it is not required to pay interest on the borrower's accounts; the imposition of a
20 constructive trust; a corrective campaign by Mr. Cooper to inform current consumers of the
21 requirement that all escrowed deposits must be in interest bearing accounts, with interest to be paid
22 either annually or when the transaction is completed, whichever is earlier; and such other and
23 further relief as the Court detennines to be appropriate.
~4                                     JURISDICTION AND VENUE
~5        3.          This Court has jurisdiction over this action under Article VI, section 10 of the

26 California Constitution and Code of Civil Procedure section 410.10. Jurisdiction is also proper
27 under Business & Professions Code section 17203, as such claims can be brought in any court of
     competent jurisdiction. Jurisdiction over Defendants is proper because they are either corporations
28
                                                        2
     CLASS ACTION COMPI.AINT
     Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 7 of 31 Page ID #:11




 1 or associations organized and existing or with their principal or one of their primary places of
 2 business located in the State of California and/or have purposely availed themselves of the
 3 privilege of conducting business activities in California because they currently maintain systematic
 4 and continuous business contacts with this State, are licensed to do business in this State andlor
 5 based on the allegations of conspiratorial conduct and aiding and abetting as set forth in this
 6 Complaint.
          4.       Venue is proper in this County because Defendants conduct business in the State
 7
 8 of California and in the County of Orange. Defendants' commercial activities in the State of
 9 California and this County include, but are not limited to, loan servicing, lending, and the
10 marketing, sale and provision of services in this County and undertaking transactions in this
    County. In addition, a substantial part of the acts and conduct charged herein occurred in this
il
12 County. Venue is also proper in this Court because many Class members did business with
     Defendants and engaged in transactions in this County, Defendants have received substantial
13
 4 profits from customers who engaged in transactions in this County.
1
           5.      Plaintiff s Declaration of Venue under Califonnia Civil Code § 1780(d), which
15
     avers that a substantial part of the transactions alleged herein took place in this County, is filed
16
     herewith.
17
                                                 PARTIES
18
          6.        On personal knowledge, Plaintiff Elizabeth Ann Lippitt ("Plaintiff' or "Ms.
19
     Lippitt"), at all relevant times, was and is a resident of Los Angeles County, California.
20
          7.        Defendant NATTONSTAR MORTGAGE LLC dba MR COOPER GROUP L.L.C.
21
     is a corporation licensed to transact business in California and is engaged in the business of
22
     advertising, selling, and providing mortgages and mortgage services statewide in California,
23
     including in this County. Defendants have offices located throughout California and this County,
24
     including what it describes as a"major outpost" located at 160 East St. Andrews Place, Santa Ana,
25
26 Califomia.
          8.        Defendants make, service, and purchase loans for real property containing one—to-
27
2$ four family residences under the business name Mr. Cooper. In connection with such activities,

                                                      3                                           ---
     CLASS ACTION COMPLAINT
     Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 8 of 31 Page ID #:12




 1 Defendants often receive money in advance for payment of taxes and assessments on residential

 2 properties, for insurance, or for other purposes relating to the borrower's property.

 3        9.        At all times mentioned herein, each defendant, whether actually or fictitiously
 4 named as DOES 1-10 in this Complaint, was the principal, agent or employee of each other

 5 defendant, and in acting as such principal, or within the course and scope of such employment or
 6 agency, took some part in the acts and omissions hereinafter set forth, by reason of which each

 7 defendant is liable to Plaintiff and the proposed Class for the relief prayed for herein.
 8        10.       At all times relevant herein, each defendant ratified the unlawful conduct of the

 9 other defendants, their agents and employees, by failing to repudiate the misconduct and by

lo accepting the benefits of the transactions in question with knowledge of the wrongdoing.
11                                                  FACTS
12        11.       On personal knowledge, in 2016, Plaintiff refinanced her home and obtained a

13 mortgage loan secured by her residence in Los Angeles County, California. The mortgage loan

14 was originated by United Wholesale. PlaintifPs mortgage loan agreement is memorialized and

15 secured by a promissory note and a deed of trust.

16        12.       The mortgage loan was later purchased by or under the supervision of Federal

17 National Mortgage Association ("Fannie Mae"). Mr. Cooper serviced Plaintiff's loan as the agent

18 of Fannie Mae. Plaintiff sends mortgage payments to Mr. Cooper, which is authorized to handle

ig virtually all aspects of the loan in its capacity as the servicer for the loan.

20        13.       On personal knowledge, on or about November 9, 2018, Plaintiff s single-family

21 home was totally destroyed by the Woolsey wildfires.

22        14.       On personal knowledge, on or about December 4, 2018, Plaintiffreceived a check

23 dated November 23, 2018, in the amount of $266,518.50 from her insurance company, California

24 Fair PIan Association, to partially fund the costs of re-building her home ("Insurance Proceeds").

25 This check was made payable to both her and Mr. Cooper, as the relevant financial institution to

26 which all mortgage payments are made, and thus, could not be deposited without the authorization

27 or consent of Mr. Cooper.

28


     CLASS ACTION COMPLAINT
         Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 9 of 31 Page ID #:13




              15.       The Insurance Proceeds were to be deposited with Mr. Cooper to hold the funds in
     2   escrow pending use for purposes relating to the property, such as, for paying off the mortgage on
     3 the property (as Defendants have suggested that Plaintiff should do), for cleaning the property and
     4 making necessary repairs for sale, or for rebuilding purposes — just to name a few.
     5        16.       In February 2019, a representative of Fannie Mae confirmed to Plaintiff on two
     6 separate occasions that Mr. Cooper is obligated to place the Insurance Proceeds in an interest-

     7 bearing escrow account. Also, Fannie Mae's loan servicing guidelines on an insured loss required
     8 Mr. Cooper to deposit the Insurance Proceeds in a custodial account for Plaintiffs benefit, which

:    9 "[y]ields interest equivalent to the interest the borrower could expect to obtain from a savings or
    10   money market account." (Fannie Mae Servicing Guide, B-5-01, 2/14/2018.) The amount required
    11   by California law may be greater than this amount, but these guidelines confirm that interest is to
    12   be paid on such monies.                                                                  ,
    13        17.       Further, Mr. Cooper is required to comply with California Civil Code, § 2954.8
    14   (discussed below), which requires that Mr. Cooper ensure that the interest-bearing escrow account
    15   generate at least 2 percent interest per annum, paid either annually or on the termination of the
    16 account.
    17        18.       Starting in December 2018, Plaintiff requested on at least eight separate occasions
    18 to Mr. Cooper representatives, both over the telephone, during several multi-hour telephone calls,
    i9 and in writing, that Mr. Cooper agree in writing to comply with the law requiring the payment of
    20   interest on deposited escrowed funds. These communications took place between on or about
    21   December 5, 2018 and on or about March 10, 2018. Mr. Cooper should have a record of these
    22   communications, including what was discussed and with whom since they claim to record these
    23   conversations. During these conversations, Mr. Cooper representatives consistently represented it
    24 had no such obligation to pay interest on the escrowed monies and refused to confirm in writing
    25 that it would do so.
    26        19.       PlaintifFs request for a written assurance that Mr. Cooper would pay the leg'ally
    27 mandated interest on the Insurance Proceeds was reasonable in light of the following statements
    28 to Plaintiffby Mr. Cooper representatives: (1) that Mr. Cooper has no obligation that the escrow

         CLASS ACTION COMPLAIIVT
     Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 10 of 31 Page ID #:14




 I   account generate interest; (2) that she (i.e., the Mr. Cooper representative) did not know if or how
 2   interest was determined, as it was a decision made "in the back room at escrow" within the

 3 company (this particular statement was made on or about January 2, 2019); (3) that any interest to

 4 be paid would be extremely small; (4) that even if the account accrues interest, it would not be

 5 paid until the end of the time the Insurance Proceeds are held in the account; (5) that the monies
 6 needed to be deposited first to see if there wfll be any interest paid, and then it will be calculated;

 7 and (6) that Mr. Cooper is not required to hold the Insurance Proceeds in an account that generates
 8 any interest. These statements are false and misleading, and they are inconsistent with Mr.

 9 Cooper's obligations under Califonua law and the directions provided to Mr. Cooper by its
io principal Fannie Mae.

11        20.       Moreover, while a Mr. Cooper representative recently claimed that Mr. Cooper
12   would recognize its obligation to pay interest on such funds, Mr. Cooper still refuses to deposit
13   Plaintiff's checks. Plaintiff has lost money due to Mr. Cooper's failure to timely agree to pay the
14   legally mandated interest and its failure to timely deposit PlaintifPs check. Also, Mr. Cooper still
15   has not offered full relief for both Plaintiff and the proposed Class, as well as the general public.
16         21.      In addition, during the above time period, Plaintiffhad numerous communications
17 with Defendants that have been either ignored or "lost" while she was being ping-ponged between

18   departments. And Plaintiff has been forced to relive this painful experience and repeat the same
19   story to Mr. Cooper's representatives, even though the computer system should have call notes
20   readily available, and Mr. Cooper claims when customers call that it will monitor and/or record

21   such communications. The experience of Plaintiff demonstrates that Mr. Cooper has no adequate
22   systems in place to conduct reasonable investigations of consumer complaints and to properly and
23   promptly respond to customer inquiries.
24         22.      To make matters worse, Mr. Cooper has reported to various credit reporting
25 I agencies that Plaintiff has been late making mortgage payments, when (a) that is not true, (b) her

26 I home   has been destroyed by a wildfire, and (c) she has been informed both by Fannie Mae and
27 I Mr. Cooper that she is entitled to a forbearance of such obligations as a result of this catastrophic

28

                                                       6
     CLASS ACTION COMPLAINT
         Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 11 of 31 Page ID #:15




     1   event, and that she is in fact on a six-month deferral plan. Mr. Cooper's incorrect reporting has
     2   negatively impacted Plaintiffs credit score.
     3        23.       Right a$er the fires, Plaintiff contacted Mr. Cooper to discuss her options. Mr.
     4 Cooper represented to Plaintiff on two separate occasions that her only options was to request a
     5 six-month deferral, but at the end of that period, she had to pay all six months or would be in
     6   default. One representative even suggested, on several occasions, that Plaintiff simply pay off the
i
     7 loan and walk away from her home.
     8        24.       With great effort, Plaintiff was eventually able to learn from Mr. Cooper that her

     9 loan was held by Fannie Mae. Fannie Mae representatives later confinned that, contrary to what
    lo Mr. Cooper had represented, Plaintiff had numerous options available to her, including a six
    11   months . deferral due to the fire being deemed a federal disaster. She could also request a
    12 I forbearance loan and tack it on at the end of the loan, with no default and no extra interest or

    13 I penalties.

    14        25.       After numerous requests that Mr. Cooper remedy its false reporting, on February 7,
    15 2019, Mr. Cooper finally sent a letter stating that it has submitted an "update" to the credit
    16 reporting agencies with instructions to remove any negative credit information. However, it may

    17 still take 120 days for the credit reporting agencies to update their records.
    18        26.       For several months prior to filing this action, Plaintiffrepeatedly requested that Mr.
    19 Cooper reconsider its refusal to acknowledge the requirement to pay interest on the account where
    20   the Insurance Proceeds are to be deposited, or to commit to do so. In a recent email, a
    21   representative of Mr. Cooper finally stated that Mr. Cooper would pay Plaintiff 2% interest.
    22   However, whether Mr. Cooper will actually do so has not been confirmed, and Mr. Cooper has not

    23 agreed to compensate Plaintiff retroactively. Nor has Mr. Cooper agreed to pay the required 2%
    24 interest to the proposed Class, either retroactively or going forward, despite PlaintifPs written

    25 demands that Mr. Cooper agree to do so. Moreover, Mr. Cooper refused to deposit the checks
    26   sent by Plaintiff, despite Plaintiff following the very instructions given by Mr. Cooper, and as of
    27   this filing, the funds still have not been deposited. Thus, Mr. Cooper has not sufficiently responded
    28   to or has ignored PlaintifPs repeated requests, satisfying any applicable pre-litigation cure

         CLASS AGTION COMPI.AINT
         Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 12 of 31 Page ID #:16




     i requirements as to her claims for restitution and damages, making any further requests futile.
     2 Further, as a result of Mr. Cooper's misconduct and failure to comply with its legal and contractual
     3 obligations, Plaintiff lost over four months' worth of interest on the Insurance Proceeds.
     4        27.      As a result of Mr. Cooper's unlawful business acts and practices, Plaintiff has
     5 suffered injury in fact and a loss of property or money in numerous ways. She has been unable to
     6 deposit the substantial check for the Insurance Proceeds and has lost interest accruing on such

     7 funds for months. Plaintiff has expended at least 15 hours of her time trying, without success, to
:    8 address these issues with Mr. Cooper. She has been forced to take a medical leave of absence to
     9 deal with Mr. Cooper's intransigence (along with other matters), causing her further distress and
    10 losses, including being prevented from moving forward and obtaining closure on this entire
    ii episode. Plaintiff has further been delayed in her ability to obtain approval from various
    12 govemmental agencies to initiate and complete the rebuild process, which increases her overall
    13 expenditures. And, Mr. Cooper's false reporting adversely impacted her credit score.

    14        28.       Mr. Cooper placed Plaintiff in a"Catch-22," as Plaintiff could not deposit the check
    15 for the Insurance Proceeds until Mr. Cooper signed or deposited the check, and Mr. Cooper refused
    16 for close to four months to recognize its obligations to pay interest on the Insurance Proceeds, both
    17 for Plaintiff and other similarly affected persons, or has otherwise ignored PlaintifPs repeated
    18 requests to do so.
    i9        29.       Since Mr. Cooper does not appear to have any discemable policy of paying interest
    20 on monies held for the benefit of borrowers, Plaintiff has requested Mr. Cooper discontinue the
    21 practice of refusing to pay interest on deposited monies to be held in escrow — not only for herself,
    22 but also for all others similarly situated and the general public. Mr. Cooper has either refused or
    23 ignored these requests as well with respect to the proposed Class.
    24        30.       California Civil Code § 2954.8 provides in relevant part as follows:
    25              a. Every financial institution that makes loans upon the security of real
    26          property containing only a one- to four-family residence and located in this state or

    27          purchases obligations secured by such property and that receives money in advance
    28          for payment of taxes and assessments on the property, for insurance, or for other
                                                         8
         CLASS ACTiON COMPLAINT
        Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 13 of 31 Page ID #:17




 11            purposes relating to the property, shall pay interest on the arnount so held to the
 21            borrower. The interest on such amounts shall be at the rate of at least 2 percent

 3             simple interest per annum. Such interest shall be credited to the borrower's account

 4             annually or upon termination of such account, whichever is earlier.

 5                 b. No financial institution subject to the provisions of this section shall impose
 6             any fee or charge in connection with the maintenance or disbursement of money

 7             received in advance for the payment of taxes and assessments on real property
 8             securing loans made by such financial institution, or for the payment of insurance,

 0             or for other purposes relating to such real property, that will result in an interest rate
io 1           of less than 2 percent per annum being paid on the moneys so received.
ii           31.       Such monies are also required under California law to be invested in California-
12     based companies, establishing that such monies do not merely sit in an account uninvested, but
13 that Defendants are required to, and likely do, invest such moneys and profit as a result thereof.

14     Moreover, the federal Dodd-Frank Act further directly and specifically expresses a policy that
15      consiuners should retain the interest gained on their escrow accounts. Congress has mandated that
16     "[i]f prescribed by applicable State or Federal law, each creditor shall pay interest to the consumer
17     on the amount held in any impound, trust, or escrow account that is subject to this section in the
18     manner as prescribed by that applicable State or Federal law." 15 U.S.C. §1639d(g)(3). This
ig     requirement is in line with regulations of the United States Department of Housing and Urban
20     Development ("HUD"), which state, "[w]here escrow funds are invested, the net income derived
21I     from this investment must be passed on to the mortgagor in the form of interest.... in compliance
22 I   with any state and/or regulatory agency requirements governing the handling and/or payment of
23      interest earned on a mortgagor's escrow account." HUD Handbook 4330.1, Rev-5, §2-5. As the
24     Dodd-Frank Act does not preempt state laws that afford "greater protection" than federal fmance
25     laws (12 U.S.C. § 5551(a)), Mr. Cooper is required to comply with this Califomia law.
26           32.       Mr. Cooper violates this law in numerous ways: (1) it fails, refuses or ignores the
27     I obligation to pay any interest on escrowed monies held for the benefit of its bonrowers while it
28 I makes money on them; (2) it fails, refuses or ignores the obligation to pay "at least" 2 percent per
                                                           9
       CLASS ACTION COMPLAINT
         Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 14 of 31 Page ID #:18




     1   annum of interest on escrowed monies, which can amount to hundreds or thousands of dollars per
     2   year being denied to the borrower; (3) it refuses or ignores the obligation to pay such interest,

     3 either annually or at the termination of the transaction, whichever is earlier; and/or (5) it delays

     4 such obligations or refuses to commit in writing to do so, and in effect, borrowers receive an

     5 interest rate of less than 2 percent per annum on their accounts because of this lag in payment
     6 times. The amounts at issue are thus presumptively material to Plaintiff and other reasonable

     7 consumers.
~
     8      33.         Due to the circumstances under which borrowers, such as Plaintiff, receive the
~
     9 deposited funds, they are often under duress and financial hardship. Those who lost their homes
    10 in natural disasters (fires, floods, mudslides, etc.) are already required to deal with forbearance
    11 requests, insurance companies, contractors, and the loss of their family home all at the same time.
    12 They do not know, nor are they informed, of the right to obtain interest on such monies, and such
    13 material facts are concealed and/or suppressed from disclosure to such persons by Mr. Cooper.
    14 Rather than fight with Mr. Cooper over its failure to pay the legally required interest, many
    15 borrowers would just deposit the funds, without interest, so they could have access to them. Mr.
    16 Cooper takes advantage of their hardship by shirking its legal obligations to pay, or agree to pay,
    17 the 2 percent interest required by law.
    18        34.       This is not the first time Defendants have been charged with violating California

    ig law as part of their business practices. In December 2017, Defendants entered into a$9.2 million
    20 settlement with the California Department of Business Oversight ("CDBO") to pay refunds and
    21 penalties for overcharging borrowers and "failing to investigate consumer complaints."
    22 Defendants were required to refund over $4.3 million in improper charges to over 54,000
    23 consumers. Moreover, California law requires mortgage servicers to conduct a reasonable
    24 investigation in response to borrower complaints alleging certain servicing errors. The CDBO
    25 found that Defendants lacked appropriate policies and procedures to conduct a reasonable
    26 investigation of consumer complaints, violating both federal and state law.
    27        35.       In a Consent Order entered in December 2017 ("Consent Order"), Defendants
    28 agreed that they would immediately discontinue and cease and desist and refrain from the

         I CLASS ACTION COMPLAINT
         Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 15 of 31 Page ID #:19




     i violations set forth in that Order, including based on the lack of having a reasonable investigation
                       ---- ----- - --- --
;    2 program in place. They also agreed to implement revised policies and procedures within 60 days
!    3 of that Order being entered, and "agree[d] to adhere, at all times, to policies and procedures
i    4 that comply with federal and state laws." (emphasis added). In announcing this settlement,
     5 CDBO Commissioner Jan Lynn Owen said, "you don't get to take advantage of consumers in
     6 California"        (see     http://www.dbo.ca.gov/Press/press releases/2017/Press%20release%20-

     7 %20Nationstar-Mr.%20Cooper%20-0/o20FINAL%20 "/02012-1-17.pdt).                       Yet, Plaintiffs
     8 experience demonstrates that Defendants have not changed their ways, as required by this
     9 settlement and in violation of Financial Code Sections 22346 and 50505(a), in that they continue
    lo to fail to conduct reasonable investigations in response to borrower disputes that were the subject
    11 of consumer complaints.
    12        36.       To date, Defendants have not issued a corrective notice of this violation of law and
    13 have not offered a refund or credit of all monies wrongfully retained, with interest, to all affected
    14 persons. Injunctive relief is therefore appropriate to stop this practice and ensure all illegally
    15 collected and retained monies are available to Plaintiff and class members, and that the general
    16 public is not harmed by Defendants' on-going violations of law.

    17        37.       Defendants have engaged in a conspiracy and aided and abetted each other, with
    18 the assistance of their employees and agents, as to the illegal acts in question. Each collection and
    i9 retention, and failure to agree to pay the legally required interest violated California law. Each
    20 unlawful act, including the collection and retention of deposits without paying interest thereon and
    21 the representations and/or omissions of fact set forth above, was designed to enrich Defendants at
    22 the expense of the affected consumer, and was an overt act in furtherance of that conspiracy. The
    23 last overt act of that conspiracy has yet to take place. Plaintiff seeks relief on behalf of all persons
    24 who paid such monies into escrow accounts going back at least four years from the date this lawsuit
    25 is filed.
    26                                  CLASS ACTION ALLEGATIONS

    27        38.       Plaintiff brings this action on behalf of herself and on behalf of a class of similarly-
    28 situated consumers, pursuant to Cal. Civ. Code Section 1781 and Cal. Code Civ. Proc. Section 382
                                                           ii
         CLASS ACTION COMPLAINT
     Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 16 of 31 Page ID #:20




 1   to challenge and remedy Defendants' unlawful and wrongful business practices. Plaintiff seeks
 2   relief for the following class of persons (the "Class"):
3          All persons who are residents of California and who have received funds for deposit, or have
 4         sent, paid or deposited monies with Defendants for payment of taxes and assessments on
 5         residential property, for insurance, or for other purposes relating to the property, for which
 6         Defendants have not paid or timely paid or credited interest thereon at the rate of at least 2

 7         percent simple interest per annum, annually or upon termination of such account, whichever
8          is earlier. The class period shall be from at least four years prior to the filing of this lawsuit

 9         until such time as the notice is mailed to the Class.
10         The Class does not include the Court assigned to this matter and its staff, and all employees
11   I of Defendants and their affiliates.
12         39.       The proposed Class is so numerous that the individual joinder of all its members in

13   one action is impracticable. While the exact number and the identities of Class members are not
14 known at this time, the number of Class members is likely in the thousands.
15         40.       Questions of law and fact of common and general interest to the Class exist and
16   predominate over any questions affecting only individual members of the Class. These common
17   questions include, among others, the following:
18           a)      the status of the monies that were retained by Defendants in deposits subject to
i9 California Civil Code § 2954.8, in tenns of whether they were segregated or commingled with
20   other monies retained by Defendants, where such monies were invested, and profit Defendants
21 I have made in investing such monies;

22           b)      whether these escrowed deposits are subject to the requirement to pay interest under
23    California law and for how long;
24           c)      when Defendants knew or should have known of the falsity of their representations
25   that no interest was required to be paid on such deposits;
26           d)      whether Defendants had a reasonable basis for refusing to pay interest on such
27   deposits;
28


     CLASS ACTION COMPLAINT
     Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 17 of 31 Page ID #:21




 1           e)     whether Defendants' misrepresentations or omissions were of a fact they were
 2 obligated to disclose and were material to consumers;
 3           f)     whether Defendants' actions were unlawfuI, unfair, or fraudulent under the UCL
 4 and in violation of the other state laws referenced herein;
 5           g)     the amount of revenues and profits Defendants received or saved and/or the amount
 6 of monies or other obligations imposed on or lost by Class members as a result of such
 7 wrongdoing;
 8           h)     whether Plaintiff, Class members and/or the general public are threatened with
 9 irreparable harm and/or are entitled to injunctive and other equitable relief, and, if so, what is the
10 nature of such relief, including whether it is proper to impose a constructive trust over the monies
n    they are entitled to be paid that Defendants have improperly retained; and
12           i)     whether Plaintiff and the Class members are entitled to statutory, actual or
13 exemplary damages and/or equitable monetary relief from Defendants based on the causes of
14 action asserted by them and, if so, what is the nature and appropriate measure of such relief.

15        41.       PlaintifFs claims are typical of the claims of the Class because Plaintiff and all
16 Class members were injured by the same wrongful conduct and scheme of the Defendants alleged
17 herein.
18        42.       Plaintiff will fairly and adequately represent the interests of the Class. Plaintiff s
i9 interests are not antagonistic or irreconcilably conflict with the interests of the members of the
20 Class. Plaintiff is represented by attorneys who are competent and experienced in consumer class
21 action litigation.
22        43.       A class action is superior to other available group-wide methods for the fair and
23 efficient adjudication of this controversy because the individual damage and harm suffered by each
24 individual Class member may be relatively small compared to the expense and burden of
25 prosecuting such an individuai case, and the difficulty of discovering and remedying the
26 wrongdoing of Defendants. If individual Class members were required to bring separate actions,
27 courts wouid be confronted by a multiplicity of lawsuits burdening the court system while also
28 creating the risk of inconsistent rulings and contradictory judgments. In contrast to proceeding on
                                                      13
     CLASS ACTION COMPLAINT
     Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 18 of 31 Page ID #:22




 1   a case by case basis, in which inconsistent results will magnify the delay and expense to all parties
 2 and the court syatem, this class action presents far fewer management difficulties while providing

 3   unitary adjudication, economies of scale and comprehensive supervision by a single court

 4         44.      Defendants have acted on grounds generally applicable to the entire Class, thereby

 5 making final injunctive relief and/or declaratory relief appropriate with respect to the Class as a

 6 I whole.

 7         45.      Notice of the pendency of and any resolution of this action can be provided to the

 8 Class members by individual mailed notice or the best notice practicable under the circumstances.

 9                                                COUNTI

10                  VIOLATION OF THE CONSUMERS LEGAL REMEDIES ACT

11                            (CAL.CIV.CODE §§1750, et seq., ("CLItA"))
12         46.      Plaintiff incorporates by reference all of the foregoing paragraphs as if set forth in

13 I full herein.

14         47.      By misrepresenting and failing to disclose the material facts set forth above in terms

15 of Plaintiff and Class members' entitlement to interest on all amounts deposited into an escrow

16 account, Defendants violated, fnter alia, Cal. Civ. Code §§1770(a)(2), (5), (14) and/or (16).

17         48.       Defendants' actions, representations, omissions, and other conduct are subject to

18 the CLRA, because they extend to transactions that have resulted or were intended to result in the

i9 provision of services to consumers. This is not a claim made in connection with a transaction for

20   the construction and sale of a residence, as this claim and those of other Class members is in
21 connection with an existing mortgage transaction where Defendants are refusing to pay interest on

22 monies being held or to be held for the benefit of consumers, as required by law.

23         49.       Plaintiff and the Class members are "consumers" within the meaning of Cal. Civ.
24 Code § 1761(d).

25         50.      The Defendants' program of holding monies in escrow for the benefit of consumers
26 is a"service" within the meaning of Cal. Civ. Code § 1761(a).

27         51.      Defendants are "persons" under Cal. Civ. Code § 1761(d).
28


     CLASS ACTION COMPLAINT
     Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 19 of 31 Page ID #:23




 1        52.       Defendants have represented that they are not required to nor will pay interest on

 2 such deposits, as required by law, or have failed to agree to do so despite their obligations under

 3 California law, and as alleged herein. Defendants reasonably should have known of the illegality
 4 of this policy, yet failed to notify borrowers about the requirement to pay two percent interest,
 5 denied any obligations to do so, and/or failed to confirm its obligation in writing. Defendants have
 6 continued to conceal the material fact that their policy to not pay interest on the monies they are

 7 holding in escrow is unlawful, and continue to fail to make full disclosure of the natwe and extent
 8 of this illegality even though they had a duty to disclose the illegality of their failure or refusal to

 9 pay interest on such escrowed monies. Defendants have not made full and adequate disclosure of
     these material facts. If Plaintiff and the Class members had been informed of the illegality of this
     policy they would not have avoided transacting business with Mr. Cooper or would have insisted

     on the legally required payment of interest on monies entrusted to Defendants.

          53.       The material facts Defendants have concealed and suppressed concerning the

14 illegality of this policy were known and/or accessible to Defendants, who had superior knowledge

i5 and access to the facts of how the monies at issue were handled once deposited into the account

16 and Defendants' obligations in terms of how such monies were to be handled. Defendants either

17 knew or reasonably should have known such facts were not known to or reasonably discoverable

18 by Class members or the general public.

lg         54.      These misrepresented and omitted facts were and are presumptively material to a

20 I reasonable consumer because they directly impact whether such transactions are lawful, as well as

21 ! the amounts of money generated on their accounts

22         55.      As set forth above, Defendants concealed and/or suppressed these material facts, in

23 1 whole or in part, at the expense of P-laintiff and Class members.

24         56.      Plaintiff has provided Mr. Cooper with notice of its violations of the CLRA
25 pursuant to California Civil Code § 1782(a). The CLR.A provides that a Complaint for violation of

26 the CLRA may assert claims for actual, consequential, statutory and/or exemplary damages should

27 the violations not be remedied within thirty (30) days of receipt of this written notification.

28 According to Plaintiffs records, Mr. Cooper received this notice letter on February 20, 2019. It


     I CLASS ACTION COMPLAINT
      Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 20 of 31 Page ID #:24




 1 has not provided a timely response thereto as to both Plaintiff and the Class members and the
 2 general public. Plaintiff thus asserts a claim for such damages under the CLR.A for violation of
 3 Civil Code §§1774(a)(2), (5), (14), and/or (16) as this thirty day period expired without a

 4 1 reasonable cure or offer of a cure of Defendants' violations for Plaintiff and all others sinularly
 5 ~ situated and the general public.
 6        57.       As a result of the misrepresentation, concealment and/or suppression of these

 7 material facts, Plaintiff and Class members did not receive the benef t of their bargain as required

 8 by Califomia law and have not received their legally mandated interest. Plaintiff and Class

 9 I members suffered damage and have sustained damages in amounts according to proof at time of
10 I trial. Class members have also been damaged by the loss of access to and use of the funds

11 Defendants were required to pay. -

12        58.       In light of Defendants' knowledge of the law, their recent settlement with the
13 CDBO requiring Defendants to be subject to independent audits and a commitment to investigate
14 complaints and to comply with all applicable California laws, and then continuing immediately
15 after entering into that agreement to not abide by such laws or implement reasonable investigation
16 procedures, and the circumstances in which Defendants are entrusted with these substantial funds
17 following extraordinary events and then put in place significant barriers to answer even the most
18 simple of questions made by persons under duress, Defendants' acts were done maliciously,
19 oppressively, deliberately, with intent to defraud, and in reckless disregard of Plaintiff s and Class
20 members' rights, or even common decency. Defendants' conduct warrants an assessment of

21 I exemplary and punitive damages, in an amount sufficient to deter such conduct in the future, which

22 amount is to be determined according to proof,

23'       59.       Because of the acts of unfair competition or unfair or deceptive acts or practices
24 detailed above, Defendants should also be enjoined from continuing to employ the unlawful
25 methods, acts and practices alleged herein in order to prevent any future harm to Plaintiff, the Class
26 members, and/or the general public pursuant to Ca1.Civ.Code§ 1780(a)(2). Defendants should also
27 be ordered to pay Plaintiffs fees and costs according to proof.
28
                                                     16
      CLASS ACTION COMPLAINT
     Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 21 of 31 Page ID #:25




                                                   COUNT II
               VIOLATION OF CAL. BUSINESS & PROFESSIONS CODE §17200 et seq.
            60.       Plaintiff incorporates by reference all of the foregoing paragraphs as if set forrth in
     I full herein.
            61.       Defendants have engaged and continue to engage in acts and practices of unfair
      competition, as that term is defined in Business & Professions Code § 17200. As used in this
      Complaint "unfair competition" means an unlawful, unfair or fraudulent business act or practice.
      This conduct is actionable pursuant to Business & Professions Code §§ 17200 and 17203.

 9          62.       In engaging in conduct that constitutes unfair competition, each Defendant has
10 acquired or retained money or property to which Plaintiff and Class members have a superior
11 interest. Defendants' policies and practices as detailed herein of misrepresenting or failing to
12 notify their customers about the illegality of their policy, refusing to pay interest on monies they

13 have been entrusted with, failing to abide by their duty to disclose such material facts, and faiiing
14 to honor the applicable legal requirements as to the retention, investment and obligation to pay
15 interest on such monies as set forth above, causes substantial injury to consumers with no
16 countervailing legitimate benefit and is immoral, unethical, oppressive, unscrupulous, and
17 unconscionable, and thereby constitutes "unfair" business acts or practices within the meaning of
18 I the UCL.
19          63.       Defendants' policies and practices as detailed herein to not notify their customers
20 about the illegality of their policy, not paying interest as required by law, and making material
21' statements and/or material omissions, all of which is likely to mislead Plaintiff, Class members
22I and the public that payment of interest on such deposits is either not available or minimal when
23 requited by law constitutes "fraudulent" business acts or practices within the meaning of the UCL.
24          64.       Defendants' policies and practices as detailed herein are also "unlawful" business
25 practices in terms of violating, fnter alia, the provisions of Cal.Civ.Code §1750, et seq. set forth
26 above, Ca1.Civ.Code §2954.8, and/or 15 U.S.C. Section 1639d(g)(3) and HUD regulations
27 referenced above requiring compliance with such laws by refusing to adopt and follow a policy of
28 paying interest on deposits of escrowed funds as required by California law and provide written
                                                        17
      CLASS ACTION COMPLAINT
      Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 22 of 31 Page ID #:26




 1    confirmation thereof, the Consent Order with the CDBO as referenced above and/or Financial
 2    Code Sections 22346 and 50505(a) by failing to conduct reasonable investigations in response to

 3    borrower disputes that were the subject of consumer complaints, as set forth above.

 4         65.       As a result of Defendants' unlawful, unfair or fraudulent business practices as

 5    alleged herein, Plaintiff suffered injury in fact and lost money or property in the form of lost and
 6    unaccrued interest based on the check she has held without receiving written commitments from

 7    Defendants that they will comply with the law, among other injuries and losses she has suffered
 8    as set forth in more detail above. Meanwhile, Defendants have illegally retained monies that should

 9    have been paid as interest on deposited funds, unjustly enriching thernselves thereby.
10         66.       Pursuant to Business & Professions Code §§ 17203 and 17204, the Court may
11    enjoin such conduct in the future on behalf of the Class and for the benefit of the general public,
12    order the provision of corrective notice, and compel Defendants to restore to Plaintiff and Class

13    members any money or property that Defendants may have acquired or retained as a result of any
14    act or practice that constitutes unfair competition. The Court may also order Defendants to
15    disgorge any profits Defendants may have obtained as a result of this conduct by, for example,
16    investing the monies in question entrusted by PIaintiff and Class members in manners not
17    consistent with Califomia law and making more in moneys than paid to Plaintiff and Class
18    members and not investing such monies in the manner required by Califontia law.
lg         67.       Plaintiff also seeks the payment of fees and costs pursuant to, inter alia, Cal. Code
20   I Civ. Proc. Section 1021.5.
21                                                COUNT III
22                                       BREACH OF CONTRACT
23         68.       Plaintiff incorporates by reference paragraphs 1-67 as if set forth in fuIl herein.
24         69.       Defendant Mr. Cooper was bound by the mortgage agreements with Plaintiff and
25   the Class, and/or was signatories thereto.
26         70.       Plaintiff, and all others similarly situated, did all, or substantially all, of the
27   significant things that the agreements required them to do.
28

                                                       18
     I CLASS AGTION COMPLAINT
     Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 23 of 31 Page ID #:27




 1         71.      Meanwhile, Defendant Mr. Cooper failed to perfonn the terms of the agreements
 2 to comply with applicable state and federal law in being required to pay interest accrued on

 3 Plaintiff and the Class members' escrow accounts to the customers, as set forth above, thereby

 4 breaching the agreements.

 5         72.       As a resuit, Plaintiff and the Class members have been harmed by Defendants'
 6 breaches of contract in amounts according to proof.

 7                                              COUNT IV
 8    DIECLARATORY RELIEF PURSUANT TO CAL. CODE. CIV. PROC. SECTION 1060

 9         73.      Plaintiff incorporates by reference herein all prior allegations, except for those
lo seeking damages or restitution, which are pled in the alternative.

11         74.      An actual controversy over which this Court has jurisdiction now exists between
12 Plaintiff, members of the Class and Defendants conceming their respective rights, duties and

13 obligations. There is currently a justiciable controversy over the legality of Defendants' practice

14 of failing to disburse interest on its customers' escrow accounts back to the customers, based on

15 state and federal laws and regulations, including California Civil Code §2954.8 and 15 U.S.C.

16 I §1639d(g) and the HUD regulations as set forth in HUD Handbook 4330.1, Rev-5, §2-5.

17         75.      As a result of Defendant's practice, Plaintiff and the Class members have been
18 injured and will continue to be injured from the denial of the disbursement of the interest accruing

lg from their funds held in escrow accounts. Therefore, declaratory relief is appropriate to attain

20 judicial clarif cation of the parties' rights and obligations under the applicable law.

21         76.      Plaintiff and Class members may be without adequate remedy at law, rendering
22 declaratory relief appropriate in that:

23          a)      relief is necessary to inform the parties of their rights and obligations under any
24 applicable agreements asserted herein;

25          b)      damages may not adequately compensate Class members for the injuries suffered,
26 nor may other claims permit such relief;

27          c)      the relief sought herein in tertns of ceasing such practices may not be fully
28 accomplished by awarding damages; and
                                                     i9
     CLASS ACTION COMPLAINT
       Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 24 of 31 Page ID #:28




               d)      if the conduct complained of is not enjoined, harm will result to Class members and
       the general public because Defendants' wrongful conduct is continuing.

 3           77.       A judicial declaration is therefore necessary and appropriate at this time and under
 4
       these circumstances so the parties may ascertain their respective rights and duties.
 5
             78.       Plaintiff desires a declaration of rights of Class members and the corresponding
 6
       responsibilities of Defendants under any applicable agreernents and laws asserted herein, which
 7
 8 declaration may be had before there has been any breach of such obligation in respect to which

 9 such declaration is sought.
lo           79.       Plaintiffalso requests an order declaring Defendants are obligated to pay restitution
11
       to all members of the Class as appropriate and pay over all funds Defendants wrongfully acquired
12
       or retained either directly or indirectly as a result of the illegal conduct by which Defendants were
13
       I unjustly enriched.
14
15                                                     COUNT IV

16                  RESTITUTION, MONEY HAD AND RECEIVED, CONVERSION, UNJUST
17                      ENRICHMENT AND/OR QUASI-CONTRACT AND ASSUMPSIT
18           80.       Plaintiff incorporates by reference paragraphs 1-67 as if set forth in full herein, and

       plead this claim as an alternative to any claims for or arising out of breach of contract.
ig I
20
             81.       Plaintiff and the Class members plead just grounds for recovering money for
21
       Ibenefits Defendants received firom them or failed to pay them, and have a right to restitution at law
22

23 I through an action derived from the common-law writ of assumpsit, by implying an obligation at
24 law based on principles of restitution and unjust enrichment, or through quasi-contract.
25           82.       Class members conferred a benefit upon Defendants by being required to deposit
26
       such funds with Defendants. Defendants, having been unjustly conferred a benefit by Class
27
       I members of funds deposited with Defendants and/or the resulting failure to pay interest thereon
28

       CLASS ACTION COMPLAINT
     Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 25 of 31 Page ID #:29




     through acts of mistake, fraud or duress as set forth above, and having received such benefits using

 2 misleading and illegal acts, practices and policies and omitting material facts as set forth in detail

 3 above, are required to make restitution. The circumstances here are such that, as between the two,

 4 it is unjust for Defendants to retain such a benefit based on the Iaws and conduct described above.

 5 Such money or property (the unpaid interest and/or any moneys Defendants made on the funds
 6
     entrusted to them to be held in escrow or that were not paid by them as required by law) belongs
 7
     in good conscience to Class members, and can be traced to funds or property in Defendants'
 8
 9 possession or made as a result thereof.

10        83.       Defendants have been unjustly enriched by Class members through payments they

xi had and received or monies they were able to retain and the resulting profits enjoyed by Defendants
12 as a direct result of failing to pay interest on the deposits in question. Plaintiff and Class members'

13 detriment and Defendants' enrichment were related to and flowed from the conduct challenged in
1
     this Complaint.
~5
          84.       Defendants entered into a series of implied-at-law obligations that resulted in a sum
16
17 certain as stated above being had, received and/or unjustly retained by Defendants, either directly

1$ or indirectly, at the expense of Class members. Defendants had knowledge of such benefits.

19 Defendants owe Class members specific sums (the interest they are required to pay and/or the

20 profits they made by not doing so) that can be calculated based on the records of Defendants or
21
     information retained by Class members.
22
          85.       Under principles of restitution recognized under the law, an entity that has been
23
24 unjustly enriched at the expense of another by the retention of a benefit wrongfully obtained or

~5 retained is required to make restitution to the other. In addition, under common law principles

26 recognized in claims of common counts, assumpsit, unjust enrichment, restitution, and/or quasi-

27 contract, under the circumstances alleged herein it would be inequitable for Defendants to retain

2$ such benefits withoutpaying restitution or restitutionary damages. Such principles require
                                                      21
     CLASS AGTION COMPLAINT
          Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 26 of 31 Page ID #:30




          Defendants to pay over such benefits when the retention of such benefits would unjustly enrich
     3L
 2 -Defendants.—Other remedies and claimsmay not permit Class members to obtain such relief.
--


 3             86.       In addition, Defendants, while acting as agent for Plaintiff and the Class as the

 4 holder of such proceeds in escrow, received a stipulated sum of money belonging to such persons

 5 and maliciously and fraudulently refused to fully account for it, and converted monies rightfully
 6
          belonging to Plaintiff and Class members for their own use by retaining and refusing to pay the
 7 '
          interest required to be paid to them by law a$er proper demand.
 8
 9             87.       Pursuant to California Civil Code § 2224 one who gains or retains a thing (including

10 money) by fraud, accident, mistake, undue influence, the violation of a trust, or other wrongful act,
 ii unless they have some other and better right thereto, is an involuntary trustee of the thing gained,
12 for the benefit of the person who would otherwise have had it. Based on the facts and circumstances

~3 alleged above, in order to prevent unjust enrichment and to prevent Defendants from taking
14
          advantage of their own wrongdoing, Plaintiff and Class members are entitled to the establishment
15
16 of a constructive trust, in a sum certain, of all interest that should have been credited to their

17 accounts or paid to them, but have been improperly retained by Defendants as well as the monies

18 made by Defendants on such deposits and unpaid interest, from which Plaintiffand Class members

19 may seek restitution.

20             88.       In addition, in light of Defendants' knowledge of the law, and the circumstances in
21
          which Defendants are entrusted with these substantial funds under extraordinary events and then
22
          put in place significant barriers to answer even the most simple of questions made by persons under
23
          duress and convert the unpaid interest required by law for their own profit, Defendants' acts were
24
~5 done maliciously, oppressively, deliberately, with intent to defraud, and in reckless disregard of

26 PlaintifPs and Class members' rlghts, or even common decency. Defendants' conduct warrants

27 an assessment of exemplary damages, in an amount sufficient to deter such conduct in the future,

28 which amount is to be determined according to proof.
                                                          22
          CLASS ACTION COMPLAINT
     Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 27 of 31 Page ID #:31




          89.         Plaintiff both individually and on behalf of the Class thus seeks appropriate
 1
 2 monetary relief for sums certain as is pennitted by law for such claims.

 3                                         PRAYER FOR RELIEF
 4             WHEREFORE, Plaintiff prays for the following relief as may be applicable to the causes
 5 of action set forth above:
 6        1.         An order certifying the Class and appointing Plaintiff and her counsel as class
 7 representative and class counsel;
 8        2.          Restitution and the disgorgement of revenues and profits of any monies made by
 9 Defendants thereon to Plaintiff and Class members;
10
        3.       An order requiring all actual, statutory, direct, consequential, incidental and other
11
   damages to the extent applicable for each Cause of Action (but not at this time as to the CLRA
12
   Cause of Action);
13        4.          The distribution of any unclauned funds pursuant to a cy pres or fluid recovery
14 remedy;
16        5.          An order from this Court for both Plaintiff, the Class and the general public in the
16 form of (a) declaratory relief declaring the rights and obligations of the parties, including a
17 declaration that Defendants violated the law set forth herein by collecting and/or failing to pay or
1$ commit to pay interest on deposits as required by law and disseminating unfair, deceptive, or
~9 misleading statements, and material omissions relating thereto; (b) an order of injunctive relief to
20 ensure compliance with those laws, pursuant to California Business & Professions Code sections
21 17200 et seg. and California Civil Code section 1750 et seq., including an order prohibiting
22 Defendants from, fnter alia, refusing to inform Class members and the general public of the
~3 iliegality of their current policy and avoiding the obligation of Defendants to pay interest on all
~4 deposited escrowed monies consistent with California law, as well as imposing a constructive trust
2$ over all monies for which they are an involuntary trustee; (c) an order prohibiting Defendants
26 from faiiing and refusing to immediately cease the wrongful conduct as set forth above and
27 enjoining Defendants from continuing to refuse to pay interest on all escrowed deposits for which
2$ they are required to pay interest, from refusing to implement a real program to investigate and

     CLA3S ACTION COMPLAINT
          Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 28 of 31 Page ID #:32




 1 promptly resolve consumer complaints, and from continuing to falsely misstate or conceal material
 2 infonmation and conduct business via the acts of unfair competition complained of herein; (d) an

 3 order prohibiting Defendants from failing to inform Class members, and the general public, of the
 4 illegality of their escrow program and/or (e) entry of an order or judgment for preliminary and

 5 permanent injunctive relief based on the above;
 6            6.       An order awarding attorney's fees and costs to Plaintiff s counsel pursuant to

 7 Califonnia Civil Code § 1780, Califomia Code of Civil Procedure § 1021.5, or as would be
 8 reasonable from any recovery of monies recovered for or benefits bestowed on the Class and the

 9 I general public;
lo            7.       An award of pre judgment and post judgment interest, as provided by law;
11            8.       Leave to amend the Complaint to conform to the evidence according to proof at
12 I time of trial;
13            9.       Such other and further relief as this Court may deem necessary, proper and/or
14 I appropriate.

15                                               JURY DEMAND
16              PlaintifPdemands a trial by jury on all causes of action so triable.
17
18 DATED: Apri118, 2019                                        NELSON &                  LLP

19
                                                               GrelbhenNelson SBN:1T2566
20                                                             Gabriel S. Barenfeld, SBN: 224146
                                                               601 So. Figueroa Street, Suite 2050
21                                                             Los Angeles, CA 90017
                                                               Telephone: (213) 622-6469
22                                                             Fax:        (213) 622-6019
23                                                             Email: gnelson@nflawfirm.com

24                                                            Alan M. Mansfield, SBN:125998
                                                              CONSUMER LAW GROUP OF
25                                                             CALIFORNIA
                                                              206 Park Blvd. Ste. 603
26
                                                              San Diego, CA, 92101
27                                                            Phone: (619) 308-5034/Fax: (888) 341-5048
                                                              Email: alan@cglca.com
28   11



                                                              Attorneys for Plaintiff
          CLASS ACTION COMPLAINT
Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 29 of 31 Page ID #:33




        ATTAC MENT
Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 30 of 31 Page ID #:34




       Gretchen Nelson, SBN:112566 -
     1 Gabriel S. Barenfeld, SBN: 224146
       NELSON & FRAENKEL LLP
     2 601 So. Figueroa Street, Suite 2050
       Los Angeles, CA 90017
     3 Phone: (213) 622-6469/Fax: (213) 622-6019
       Email: gnelsonAnflawfirm.com
     4 Email: gbarenfeldna,nflawfirm.com
     5 Alan M. Mansfield, SBN: 125998
       CONSUMER LAW GROUP OF CALIFORNIA
     6 206 Park Blvd. Ste. 603
       San Diego, CA, 92101
     7 Phone: (619) 308-5034 / Fax: (888) 341-5048
       Email: alan@clgca.com
     8
     9 Attorneys for Plaintf,(j''
    10
                      IN THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
    11
                                            COUNTY OF ORANGE
    12
                                                       Case No.
    13 ELIZABETH ANN LIPPITT, individually,
       and on behalf of a class of similarly situated AFFIDAVIT OF VENUE
    14 persons and the general public, as applicable,
    15 Plaintiff,
    16 V.
    17 NATIONSTAR MORTGAGE LLC dba MR.
       COOPER GROUP, a Corporation; and
    18 DOES 1-10 inclusive,
    19 Defendants.
    20
    21 I, ALAN M. MANSFIELD, declare as follows:
    22           1.      I am one of the counsel for Plaintiffs in this coordinated action and make this
    23 declaration to the best of my knowledge, information and belief of the facts stated herein.
    24           2.      Defendants NATIONSTAR MORTGAGE LLC dba MR COOPER GROUP, a
    25 Corporation; and DOES 1-10 inclusive (hereinafter referred to as "Defendants") were and arc
    26 corporations which either have a principal place of business based in California, are registered to
    27
    28

         AFFIDAVIT OF VENUE                                                    CASE NO.: JCCP 004956
Case 8:19-cv-01115 Document 1-1 Filed 06/05/19 Page 31 of 31 Page ID #:35




     1 do business in the State of California and/or are doing business in the State of California and this

     2~ County.
     3           3.     Several of the Plaintiffs identified in the Complaints where the above-identified
     4 actions were originally filed reside in the Counties where the actions were filed and are

     5 customers of one or more of the Defendants.

     6           4.     Some of the transactions which form the basis of this action and where at least a
     7 portion of several Defendants' obligations or liabilities arose occurred in the Counties where the

     8I above-identified actions were originally filed.
     9           5.     The Cornplaints filed in the above-identified actions contain a cause of action for
    10 violation of the Consumers Legal Remedies Act ("CLRA"), Cal. Civil Code § 1750, et seq., as
    11 I against Defendants.

    12           6.     Per the foregoing assertions, the CLRA cause of action and those Complaints
    13 were properly commenced in a proper county for trial under the venue provisions of the CLRA
    14 and Code of Civil Procedure § 395.5.
    15           I declare under penalty of perjury under the laws of the State of California that the
    16' foregoing is true and correct. This declaration was signed this day of April 19, 2019 at San

    17 Diego, Califomia.                                                    ~
                                                                           .  ~
    18
    19                                                        Alan M. Mansfield
    20
    21 '

    22
    23
    24
    25
    26
    27
    28

                                                          ~
           AFFIDAVIT OF VEIVUE                                                 CASE NO.: JCCP 004956
